Per Curiam,
We concur in the conclusions reached by the learned master and the court below. If at the time of the assignment the plaintiffs’ notes had been found by the assignee uncollected, he should have returned them. If a draft or bond or a specific package of money received in paj^ment of the notes had been found among the assets coming into his hands, it should have been turned over to the plaintiffs. But neither the notes, nor any security nor sum of money received in payment of them came into his hands. He holds nothing which he or the plaintiffs can identify with the notes or trace as a payment of them. This is clearly pointed out in the opinion of the learned judge of the court below, and we think the case may very properly be affirmed upon his opinion.
The judgment is affirmed.